PER CURIAM:
Al apelante se le imputó la comisión de cuatro infracciones a la sección 4 de la Ley Núm. 220 de 15 de mayo de 1948, 33 L.P.R.A. see. 1250, y celebrado el juicio correspondiente se le encontró culpable. Apunta como error que existe una incongruencia fatal entre la acusación y la prueba, ya que se le imputó que “tenía en su poder una lista de papel conteniendo números de tres cifras seguidos de un guión y otros números a la derecha... y vendió al agente J... E... P... un número de dicha lista,” mientras la prueba demostró que una vez efectuada la venta era que el acusado procedía a apuntar el número vendido en la lista que portaba. La fri-volidad de este señalamiento es aparente. La acusación impu-taba la posesión de material de bolita, Pueblo v. Viruet, 80 D.P.R. 302 (1958), y la prueba demostró tal posesión. El hecho de que la venta fuera anterior o posterior al acto de apuntar el número jugado es insustancial, y de todas formas, de existir incongruencia entre la acusación y la prueba, ésta no fue perjudicial al acusado. 
El otro error señalado se refiere a la insuficiencia de la prueba. Una lectura del testimonio prestado por el agente encubierto es suficiente para destacar la frivolidad de este planteamiento. El hecho de que el fiscal no presentara la de-claración de otras personas que presenciaron o estaban pre-sentes cuando se efectuaron las transacciones de venta no es decisivo, pues consistentemente hemos resuelto que puede sos-tenerse la convicción con el único testimonio del agente encu-bierto. Pueblo v. Seda, 82 D.P.R. 719 (1961), conf. 299 F.2d 576 (1962), cert. deneg. 369 U.S. 904 (1962); Pueblo v. Pérez Méndez, 83 D.P.R. 228 (1961).

Se confirmarán las sentencias dictadas por el Tribunal Superior, Sala de Ponce, en 19 de febrero de 1962.